Citation Nr: 1545996	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  08-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, to include a separate evaluation for associated bladder impairment.

2.  Entitlement to a compensable disability rating prior to November 5, 2009, in excess of 10 percent from November 5, 2009, to March 19, 2012, and in excess of 20 percent as of March 20, 2012, for a cervical spine disability.

3.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity. 

4.  Entitlement to an initial disability rating in excess of 30 percent prior to March 20, 2012, and in excess of 50 percent as of March 20, 2012, for depression. 

5.  Entitlement to a compensable disability rating prior to March 20, 2012, and in excess of 30 percent as of March 20, 2012, for vascular headaches. 

6.  Entitlement to a disability rating in excess of 10 percent prior to March 15, 2010, and in excess of 20 percent as of March 15, 2010, for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and October 1980 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case is currently under the jurisdiction of the VA RO in Nashville, Tennessee.  The Board remanded the claims in November 2011 and November 2012 and they have been returned to the Board.

In March 2012, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

November 2007, January 2010, and May 2013 rating decisions increased the evaluations for cervical spine, depression, and headaches for some of the time on appeal.  As the AOJ did not assign the maximum disability ratings possible for the entire period on appeal, the appeals for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Agency of Original Jurisdiction (AOJ) continued a noncompensable evaluation for the left ankle in April 2010.  Later that month, the Veteran submitted a notice of disagreement (NOD) with this decision.  Although a September 2010 rating decision increased to left ankle evaluation to 10 percent as of April 8, 2008, and 20 percent as of March 15, 2010, the Veteran has not withdrawn his NOD or otherwise indicated that he is satisfied with his left ankle evaluation.  No statement of the case (SOC) has been issued in response to the April 2010 NOD.  Because the filing of an NOD initiates appellate review, this issue must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of increased ratings for the left ankle, the right lower extremity (RLE), to include a separate evaluation for paralysis of the femoral nerve, and the low back, to include a separate evaluation for bladder impairment, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected cervical spine disability was manifested by no less than 30 degrees of forward flexion and combined range of motion of no less than 160 degrees, even when considering his complaints of pain, pain on motion, and functional impairment, with no ankylosis or incapacitating episodes.

2.  For the entire period on appeal, the Veteran's service-connected depression was manifested by no more than occupational and social impairment with reduced reliability and productivity.

3.  Throughout the appeals period, the Veteran's service-connected vascular headaches were manifested by characteristic prostrating attacks that occur frequently, but are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 20 percent, but no higher, have been met for a service-connected cervical spine disability for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for the assignment of an initial disability rating of 50 percent, but no higher, for service-connected depression have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2015).

3.  The criteria for the assignment of a disability rating of 30 percent, but no higher, for service-connected vascular headaches have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An April 2006 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection or an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

The Veteran underwent VA examinations to determine the severity of his cervical spine disability, depression, and headaches most recently in April 2013.  The examinations involved a thorough examination of the Veteran, consideration of his lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no evidence (lay or medical) of any material worsening of the Veteran's cervical spine, psychiatric, or headache disabilities since the April 2013 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time for any of the disabilities decided herein.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Board remanded these claims in November 2011 and November 2012 to schedule the Veteran for a hearing before the Board, obtain updated VA and private treatment records, and provide the Veteran with new psychiatric and spine VA examinations.  The AOJ scheduled the Veteran for a Travel Board hearing in March 2012, then obtained updated VA treatment records and scheduled him for April 2013 VA examinations.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's March 2012 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding the history and progression of his spinal, psychiatric, and neurological symptoms.  Notably, the Veteran's testimony was part of the reason for the Board's November 2012 remand.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to any "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A. Cervical Spine

The Veteran's service-connected degenerative changes of the cervical spine have been evaluated as 0 percent disabling from prior to November 5, 2009, 10 percent disabling from November 5, 2009 to March 19, 2012, and 20 percent disabling as of March 20, 2012, under Diagnostic Code 5242.  He seeks a higher rating.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Intervertebral Disc Syndrome (IVDS) is rated under either the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the high evaluation when all disabilities are combined.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Veteran was first examined in conjunction with his current claim in April 2006.  At that time, he complained of occasional neck pain that sometimes radiates down his right arm.  He denied any neurological or motor strength changes in his arms and indicated that his neck symptoms were not a big problem for him.  The examiner diagnosed him with degenerative changes of the cervical spine and described his symptoms as "very mild."  He indicated that his physical examination of the Veteran was essentially normal in terms of range of motion and palpation.  He recorded range of motion measurements of 30 degrees of forward flexion and extension, right and left lateral flexion to 40 degrees, and right and left rotation to 55 degrees, all without pain.  The combined range of motion was 250 degrees.  Neurological examination was normal and there was no additional functional loss or limitation of motion with repetitive use.

He was next examined in November 2009.  At that time, the examiner recorded range of motion measurements of 40 degrees of flexion, 40 degrees of extension, 35 degrees of right and left lateral flexion, 70 degrees of left lateral rotation, and 65 degrees of right lateral rotation, with no objective evidence of pain on motion.  The combined range of motion was 285 degrees.  There was no pain on motion or additional limitation of motion after three repetitions.  The examiner did not provide a specific diagnosis for the cervical spine or note any associated upper extremity neurological impairments.

The Veteran was most recently examined in April 2013.  At that time, he complained of neck pain and stiffness with no flare-ups.  The examiner recorded range of motion measurements of 40 degrees of forward flexion, 30 degrees of extension, 15 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation, with pain at the end of each of the ranges of motion.  The combined range of motion was 160 degrees.  Repetitive use testing did not result in any additional limitation of motion.  The examiner also noted that the Veteran had functional loss or impairment due to less movement than normal and pain on movement.  He observed localized tenderness, but no muscle spasm or guarding, radiculopathy, or other neurologic abnormalities relating to the cervical spine.  Although the examiner found that the Veteran had IVDS of the cervical spine, he noted he had not experienced any incapacitating episodes in the past 12 months.  He diagnosed the Veteran with degenerative disc disease of the cervical spine.

The medical and lay evidence includes multiple VA and SSA records noting the Veteran's complaints, and the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his cervical spine disability warranted a 20 percent evaluation for the entire period on appeal.  The April 2006 and April 2013 VA examiners noted range of motion measurements consistent with the criteria for a 20 percent evaluation (30 degree of forward flexion in April 2006 and 160 degrees combined range of motion in April 2013).  The Board notes that the November 2009 examiner did not find range of motion or other symptoms consistent with this higher evaluation.  However, as the evidence tends to suggest that his neck symptoms were roughly consistent throughout the appeals period, the Board does not find a lower staged rating for this period necessary.  Rather than assigning staged ratings, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 20 percent rating throughout the appeals period.  

Although an increased initial rating of 20 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 30 percent rating for any period of time during the pendency of the claim.  There is no evidence of forward flexion of the cervical spine limited to 15 degrees or less or ankylosis of the cervical spine at any time.  Without such evidence, an even higher rating of 30 percent cannot be assigned.

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the VA examiners concluded that, although the Veteran had IVDS, he did not experience incapacitating episodes for purposes of a rating under this formula.  

There is also no indication in the medical evidence that the Veteran's service-connected disability warranted other than the currently assigned 20 percent disability rating at any point during the appeals period.  The assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the Veteran's cervical spine disability warranted a 20 percent evaluation throughout the appeals periods, but that the claim of entitlement to an initial disability rating in excess of 20 percent at any time during the appeals period must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Depression

The Veteran's service-connected depression has been evaluated as 30 percent disabling from September 6, 2005, to March 19, 2012, and 50 percent disabling as of March 20, 2012, under Diagnostic Code 9434.  He seeks a higher initial rating.

Under Diagnostic Code 9434, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted by the Court that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment of Functioning (GAF) scale scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71 to 80 is defined as symptoms, if present, that are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Veteran was first examined in April 2006.  At that time, he complained of depressive symptoms, including feeling sad, being quieter and less social, disengagement, irritability, difficulty concentrating and focusing, and trouble sleeping.  He reported maintaining good relationships with his wife, adult sons, and siblings, but no friends.  He also indicated that he was employed, but that he was missing a lot of work due to his physical disabilities.  The examiner noted unremarkable speech, logical thinking, depressed affect, normal intelligence, no suicidal or homicidal thoughts, and no delusions, hallucinations, or psychotic thoughts.  He diagnosed the Veteran with depression NOS and assigned a GAF score of 63.

The Veteran was next examined in November 2009.  At that time, he complained of mild depressive symptoms, including persistent feelings of sadness, decreased motivation, decreased enjoyment from activities previously pleasurable, tearfulness, problems sleeping, some anxiety over the future, and feeling like a failure.  He indicated that he only had one psychiatric visit since the prior VA examination.  He also reported a good relationship with his wife, two sons, and some close friends.  The examiner additionally observed unremarkable appearance, speech, thought process and content, intact attention and orientation, adequate intelligence, judgment, and insight, and normal memory.  He did not observe, nor did the Veteran report, any delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Although the Veteran reported difficulties with activities of daily living (ADLs), these difficulties were primarily, if not entirely, due to his physical not mental disabilities.  Similarly, his unemployment was due to his physical not mental disabilities.  The examiner diagnosed the Veteran with depressive disorder NOS and assigned him a GAF score of 70.  He concluded that the Veteran's psychiatric symptoms resulted in reduced reliability and productivity.

The Veteran was most recently examined in April 2013.  At which time he complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and intermittent inability to perform ADLs.  He reported having a good relationship with his wife of 36 years and his friends, and enjoying spending time with his grandchildren, but that he spent a lot of time alone.  Although he was unemployed, he indicated that his unemployment was due solely to physical, not mental, disability.  The examiner diagnosed him with depressive disorder NOS and bereavement, but did not provide a GAF score.  He concluded that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  He also noted that there was no significant change in the Veteran's psychiatric symptoms since his November 2009 VA examination.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records and SSA records which touch on his psychiatric complaints.  Although limited, as the Veteran has not sought consistent mental health treatment, these records are consistent with the VA examinations findings and include GAF scores as low as 63.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his depression warranted a 50 percent initial evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with reduced reliability and productivity.  Each of the three VA examiners found the Veteran had roughly consistent symptomatology and provided similar GAF scores.  The Veteran has consistently reported depression, a limited number of relationships, and social isolation.  The effect of these symptoms is occupational and social impairment with reduced reliability and productivity.  Thus, rather than assigning staged ratings, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 50 percent initial rating throughout the appeals period.  

Although an increased initial rating of 50 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 70 percent rating for any period of time during the pendency of the claim.  There is no social and occupational impairment with deficiencies in most areas.  Although the Veteran reported a limited number of friendships and social isolation, he also reported good familial relationships.  Further, his occupational impairment has been consistently attributed (by the Veteran and the VA examiners) to his physical not mental disabilities.  This level of severity simply does not rise to social and occupational impairment with deficiencies in most areas.  Without such evidence, an even higher rating of 70 percent cannot be assigned.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the Veteran's psychiatric disability warrants a 50 percent evaluation throughout the appeals periods, but that the claim of entitlement to an initial disability rating in excess of 50 percent at any time during the appeals period must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

C. Headaches

The Veteran's service-connected vascular headaches are currently evaluated as 0 percent disabling prior to March 20, 2012, and 30 percent disabling as of March 20, 2012, under Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 5299 is a general reference to disabilities of the neurological system.  Diagnostic Code 8100 provides the rating criteria for migraines.

Under Diagnostic Code 8100, a 0 percent rating is assigned for migraines with less frequent attacks.  A 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran was first examined for his present claim in April 2006.  At that time, he reported experiencing headaches two to three times per week, lasting 30 minutes to one hour and requiring rest in a darkened room.  He indicated that his headaches were treated by Neurontin and Lortab and had no additional associated symptoms.  He was not able to identify any inciting or mitigating factors.

He was more recently examined in November 2009.  At that time, he again reported headaches occurring a couple times per week.  He described the headaches as throbbing, with photophobia, no aura or tingling, and lasting approximately 30 minutes with a fair response to Lortab and Motrin.  The examiner noted that less than half of the Veteran's headache attacks were prostrating.  

The evidence also includes VA and SSA records, and statements and hearing testimony from the Veteran.  This lay and medical evidence is consistent with the VA examination reports, noting the Veteran's headaches occurring two to three times per week, usually lasting 30 minutes to a couple hours.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his headaches warranted a 30 percent evaluation for the entire period on appeal.  Although it is unclear how many of his headaches rise to the level of prostrating attacks, the evidence does show that some number of them do.  The November 2009 VA examiner noted that less than half of his headaches rise to that level.  However, with the Veteran's report of headaches occurring as often as two to three times per week, the Board finds it reasonable to assume that prostrating attacks are occurring at least once per month.  Although the earlier VA examiner did not indicate whether any of the headaches constituted prostrating attacks, the Veteran's report of sometimes needing to lay down in a dark room with these headaches seems to imply a prostrating attack.  As such, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 30 percent rating throughout the appeals period.  

However, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 30 percent for his service-connected vascular headaches at any time during the appeals period.  The evidence does not support a finding that his headaches are productive of severe economic inadaptability to warrant an increased rating.  Rather, the Veteran has consistently stated that his employment and economic problems are related to his low back and RLE disabilities. 

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the neurological system, but finds that they are inapplicable in this case.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2015).  

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the Veteran's vascular headaches warrants a 30 percent evaluation throughout the appeals periods, but that the claim of entitlement to an initial disability rating in excess of 30 percent at any time during the appeals period must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

D. Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's particular disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  

With regard to the Veteran's cervical spine disability, the rating criteria for the currently assigned 20 percent disability rating specifically contemplate his complaints of limitation of motion and painful motion.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Further, if his motion was more severely limited, he had associated neurological symptoms, or he experienced incapacitating episodes, the rating criteria would allow for an even higher and/or separate evaluations based on these symptoms.

With regard to the Veteran's depression, the rating criteria for the currently assigned 50 percent disability rating specifically contemplate his symptoms, including disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  

Finally, with regard to the Veteran's vascular headaches, the rating criteria for the currently assigned 30 percent disability rating specifically contemplate his prostrating migraine attacks.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  38 C.F.R. § 4.6 (2015).  

The Board acknowledges that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to the Veteran's service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a cervical spine disability is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 50 percent, but no higher, for depression is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 30 percent, but no higher, for vascular headaches is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the left ankle claim, as noted above, there is no evidence in the claims file to indicate that the AOJ issued an SOC in response to the Veteran's April 2010 NOD with the April 2010 rating decision continuing a noncompensable evaluation for his left ankle disability.  Therefore, the issue of entitlement to an increased rating for a left ankle disability must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the RLE claim, the most recent VA examination suggests that the Veteran experiences incomplete paralysis of multiple lower extremity nerves.  In a May 2015 brief, his representative argues that he may be entitled to separate evaluations for separate nerves.  However, the medical evidence does not establish what symptoms are attributable to each nerve paralysis so the Board may decide the claim without engaging in the prohibited pyramiding.  This issue must be remanded so the examiner may distinguish between any additional and separate radicular symptoms that can be separated from his already compensated radicular symptoms.  See Barr v. Nicholson, supra; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Additionally, with regard to the low back claim, the April 2013 VA examiner and other treatment providers indicate that the Veteran has bladder impairment that is associated with his service-connected low back disability.  However, these pieces of medical evidence do not specifically quantify his impairment for rating purposes.  As such, this claim must also be remanded so the examiner may specifically identify any bladder symptoms associated with the Veteran's low back disability.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the evaluation assigned for his left ankle disability.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, this claim should then be returned to the Board for further appellate consideration.

2.  Thereafter, the Veteran should be scheduled for a VA examination(s) in order to determine the current nature and severity of his service-connected low back disability and associated RLE radiculopathy.  The Veteran's claims folder must be made available to the examiner(s) for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies and testing should be completed.  

The examiner should specifically state whether the Veteran has any associated bladder impairment.  S/he must specifically identify the symptoms of any such impairments, and in doing so, s/he should address the treatment records indicating voiding dysfunction and incontinence.

The examiner must also identify the symptoms associated with each paralyzed nerve and distinguish any right lower extremity neurological symptoms not related to the Veteran's service-connected sciatic nerve, but still associated with his low back disability.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's RLE and low back increased rating claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


